Thomas, J.
The case is not within the provision of the St. of 1852, c. 322, § 19. Orcutt v. Nelson, 1 Gray, 536.
The St. of 1855, c. 215, § 37, applies only to future sales. To give it effect in this case would be to make it retroactive, and by it to impair the obligation of an existing contract.
The validity of the plaintiff’s sale must therefore be determined by the common law. And here the rule of sound sense, sound morals, and sound public policy is, that a .sale made with the knowledge of the seller that the purchaser intends to use the tiling sold in violation of law is illegal and void. Whether the law to be defeated is that of the country of the vendor cannot as matter of principle be material, especially when he" is seeking his remedy in the tribunal of the country whose law he knew was to be violated. No county requires the enforcement of such a contract. See, among other authorities, Lightfoot v. Tenant, 1 Bos. & Pul. 551; Langton v. Hughes, 1 M. & S. 593; 23 Amer. Jur. 13 & seq.; 2 Kent Com. (6th ed.) 489 note; Story’s Confl. of Laws, § 253; White v. Buss, 3 Cush! 448 ; Territt v. Bartlett, 21 Verm. 184.
The confusion and conflict of authorities have resulted from the attempts to ingraft exceptions upon this salutary rule. The case of Holman v. Johnson, Cowp. 341, may be said to indicate the point of divergence.
But though we may deeply regret any departure from the rule, we must determine the question before us, not merely in the light of principle, but in that of the cases decided.
If the case of M’Intyre v. Parks, 3 Met. 207, is good law, it cannot be said that a sale made in another state, and valid by the law of that state, will be held void in this commonwealth from the bare fact of the knowledge or belief of the vendor of the purchaser’s intent to 'resell in this state in violation of law. The rule of that case, if rightly decided, (in my judgment it was not,) is not to be extended, and the case at bar does not fall within it. The distinction is sound between a case where a seller simply has knowledge of the illegal design —no more—■ and where, having such knowledge, he makes a sale “ with a view ” to such design, and for the purpose of enabling the purchaser to effect it.
*588In the case before us the plaintiff was a citizen of and resid ing in this commonwealth. The evidence shows his knowledge of the illegal business in which the defendant was engaged. One of the orders was taken by the plaintiff at the domicil of the defendant in this state. In one of the written orders the illegal purpose for which the liquor was wanted, and the time when it would be wanted for that purpose, were indicated, and the plaintiff was urged not to fail in forwarding it for that end.
It was on this posture of the evidence that the jury were instructed : “ 1st. That if the contract of sale was made in Hartford, where it was a legal transaction, the plaintiff could recover, unless for the reasons stated in the further instructions of the court, which were,
“ 2dly. That if the sales were made in Hartford, in the State of Connecticut, by the plaintiff to the defendant, with a knowledge on the part of the plaintiff that the liquors were to be resold in this commonwealth, contrary to law, or if, when the plaintiff sold the liquors, he had reasonable cause to believe that they were to be resold by the defendant, contrary to the laws of this commonwealth, and the sales were made by plaintiff with a view to such a resale, then, or in either of these cases, the plaintiff cannot maintain this action.”
Under these instructions, to have found a verdict for the defendant, the jury must have been satisfied, not merely that the plaintiff had knowledge of the illegal purpose of the defendant, but that he sold with reference to it and for the purpose of enabling him to effect it. In this view the instructions are thoroughly sound in principle, and do not conflict with the cases decided. Orcutt v. Nelson, 1 Gray, 541.

Exceptions overruled.